Title: To George Washington from Ezekiel Cornell, 24 May 1781
From: Cornell, Ezekiel
To: Washington, George


                        
                            Dear Sir
                            Providence May 24th 1781
                        
                        I am sorry to find my self obliged to inform your Excellency that it is the opinion of the best Gun smiths in
                            this place that the Arms here are not worth repairing after a sufficient number are Culled out to Arm the Recruits raised
                            in this state which is and will be done (“and I find in this place Eighty Markers wall and Horse mens Tents mostly new about
                            One Hundred & Twenty Common Tents fit for service about half new all which I expect will go from this place for
                            Head Quarters on the first munday in June”) as will allso 100,000 Musket Carteridges which is all that is fit for the use of
                            the Army the remainder being from 26 to 36 to the pound. I have furnished the A.D.Q.M. with money to enable him to execute
                            this business.
                        I left Boston yesterday where I hope business is in such a Train as not to suffer. Colo. Hatch the D.Q.M.
                            appears to be a man of Integrity and business. he hath sent forward since I left Head Quarters 102 C. 2
                            qrs 9 lb. of Lead there yet remains in Boston to be sent forward the following
                            articles (viz.) In the case of Mssrs Otis & Henley 1465 Blankets 666 wollen Overhauls 96 vests 2595 shirts 3061
                            pair of Hose. In the case of Mr Lamb Commissary of Hide 4000 pair of shoes. In addition of the above there is arrived at
                            Boston and Salem; from Spain, purchaisd by the order of Mr Jay 2000 Suits of Soldiers Cloathing compleat, It is British
                            Cloathing and as the Coats Are Red I have ordered them to remain untill your pleasure could be known and all the Other
                            articles to be forwarded to the Cloather General—50,000 Musket Carteridges and Three Tons of lead in addition to what is
                            already gone is orderd to Head Quarters. Colo. Hatch hath undertaken to send  the whole forward in three weks at
                            furthest the greatest part will go by Teams ingaged for the Campaign The Colo. Hath in his own department In Cloath and
                            New Tents about sufficent to compleat 900 Tents 7000 yds of half worn Sails for the Craft on the North River Thirty Both
                            of heavy duck for waggon Covers &c. and about 6000 Canteens part of a Contract of 20000 all which he expects will
                            be compleat and forwarded with the above mentioned articles by the afore said time and One Hundred Ream of writing paper
                            which he hath receivd money to pay for.
                        I expect to be at Springfield by the first of June to see that all Stores are properly forwared to the Army,
                            And shall be happy to receive and Execute any Commands you may have—I have no news to write have Just heard of the
                            unhappy fate of Colo. Greene and Majr Flag and can only lament their Loss. I shudder for the fate of the Alliance and the
                            Store Ship, but supposd er this the dye is cast and must wait the event. I have the honor to be with every sentiment of
                            respect & esteem your Excellencys most obedt and most Hum. Servant
                        
                            Ezek Cornell

                        
                    